DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments entered on 04/05/2022 have been accepted and entered. 
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 04/05/2022, with respect to claims 1 and 19 have been fully considered and are persuasive.  The rejections of 02/09/2022 has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Cho teaches all of the claimed limitations therein as shown in the final rejection mailed on 02/09/2022. However, Cho and none of the prior art of record teach the new claim amendment stating “the first baffle has a first pitch angle, each of the two or more additional baffles has a second pitch angle, and the first pitch angle is smaller than the second pitch angle”. This limitation is considered unique in combination with all of the previous limitations set forth in claim 1. The known prior art that teaches a variation of pitch angle teaches baffles where the first pitch angle is greater than the second pitch angle and normally the pitch angle with each successive baffle continues to decrease, as in go closer to parallel with the surface plane of the outlet of the fan, so as to match the outflow of the wind for better distribution and less flow resistance. However, the claimed limitation teaches the opposite of this and further teaches where the first baffle has the only variation in pitch angle and the two or more additional baffles have a second pitch angle that is the same to each other and greater than the first pitch angle. As a result, claim 1 is considered allowable and further claims 2-5, 7-8 and 10-12 are also considered allowable as they depend from claim 1. 
Regarding claim 13, claim 13 also contains the same allowable limitation of claim 1 and as states 
above, none of the known priori art of record teaches this limitation and for the same reason as claim 1, claim 13 is considered allowable. Additionally, claims 14, 16-18 are allowable based upon their dependency to claim 13. 
Regarding claim 19, claim 19 also contains the same allowable limitation of claim 1 and as stated 
above, none of the known prior art of record teaches this limitation and for the same reasons as claim 1 claim 19 is considered allowable. Additionally, claim 20 is allowable based upon its dependency to claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                         
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762